ELLISON, J.
— The defendant, through a number-of laborers and a foreman, was engaged in digging an excavation about forty-five feet square and twenty-five-feet deep in which to lay a foundation upon which to-construct a large -smokestack. At a depth of near twenty-five feet on three sides and sixteen feet on the remaining side, sloping thence from the bottom of the sixteen-feet to the main depth of twenty-five feet, it became-necessary to more firmly secure the bank or wall by additional braces to the shoring which had been put in to-prevent caving of the bank. Plaintiff was assigned to-do the additional work and while doing so, the bank, broke or caved in and injured him. He thereupon brought this action for damages and prevailed in the-trial court.
It appears from the evidence, chiefly that given by-plaintiff himself, that he was a carpenter of some fourteen years’ experience and had worked for defendant in-general repair work of many kinds. He had done the-work of a carpenter in putting in the shoring of the wall in question about a week before the injury for which he sues. On one afternoon defendant’s foreman, believing the shoring needed to be made safer or more secure, sent for plaintiff, who was then engaged at another part of' defendant’s packing house grounds, to come over to the excavation. When he got there the foreman directed him to go into the excavation and proceed to put up braces so as to secure the shoring and hold the bank. He proceeded with the work and while engaged in nailing some of the timbers the wall broke in and he was injured. He stated that the foreman did not tell him that the wall was dangerous, but that he knew the purpose of the *621braces was to make the shoring secure and the wall safe, •and that they were needed.
We thus have this state of case: the plaintiff, a man in full mental and physical vigor, with an experience of about fourteen years as a carpenter, who had assisted originally in putting in the shoring to secure the Avail or bank, wTas called upon to put braces against the shoring so as to make it safe. He knew that was the purpose and he believed it needed the braces. In other words, he knew that it was unsafe without the braces. He stated that the foreman did not tell him that it was ( unsafe. The foreman doubtless supposed a man of ordinary intelligence would know‘that without being told. ’The order itself, under the circumstances, was the same ■as if the foreman had said to him: “Here, Henson, that Avail is in danger of breaking in; that shoring is not sufficient, it needs attention; go down there and make it safe with braces.” And .so plaintiff evidently understood the situation,’ and he proceeded to the work of making safe an unsafe place — a place which had become unsafe during the progress of the work.
There was nothing in the conditions at the place to prevent plaintiff having a full knowledge of all the probabilities and risks. It was a plain matter of a high bank pressing against the shoring until it became necessary to brace it to keep it from falling in. As a carpenter of experience he must have known this as well, or perhaps better, than any other person. In such state of case the master is not liable for the injury which came upon him. [Roberts v. Telephone Co., 166 Mo. 378-383; Finalyson v. Utica Mining Co., 67 Fed. Rep. 507; Moon Anchor Mine v. Hopkins, 111 Fed. Rep. 298; King v. Morgan, 109 Fed. Rep. 446.]
When the work in hand is dangerous for the reason that it is to secure and make safe an unsafe place, the rule, as generally applied, that the master must furnish the servant a safe place in which to work can have *622no application. To say that a man can have a safe place-to work in an unsafe place is an' absurdity.
The judgment, with the concurrence of the other-judges, is reversed.